Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 1Page
                                                             of 141PageID
                                                                   of 14 #: 85
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 2Page
                                                             of 142PageID
                                                                   of 14 #: 86
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 3Page
                                                             of 143PageID
                                                                   of 14 #: 87
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 4Page
                                                             of 144PageID
                                                                   of 14 #: 88
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 5Page
                                                             of 145PageID
                                                                   of 14 #: 89
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 6Page
                                                             of 146PageID
                                                                   of 14 #: 90
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 7Page
                                                             of 147PageID
                                                                   of 14 #: 91
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 8Page
                                                             of 148PageID
                                                                   of 14 #: 92
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 9Page
                                                             of 149PageID
                                                                   of 14 #: 93
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 10
                                                           Page
                                                              of 14
                                                                 10PageID
                                                                    of 14 #: 94
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 11
                                                           Page
                                                              of 14
                                                                 11PageID
                                                                    of 14 #: 95
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 12
                                                           Page
                                                              of 14
                                                                 12PageID
                                                                    of 14 #: 96
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 13
                                                           Page
                                                              of 14
                                                                 13PageID
                                                                    of 14 #: 97
Case 1:20-cr-00569-DLI
       Case 1:04-cr-00962-LAP
                        Document
                              Document
                                 1-11 Filed
                                        61 12/11/20
                                            Filed 10/01/13
                                                      Page 14
                                                           Page
                                                              of 14
                                                                 14PageID
                                                                    of 14 #: 98
